Exhibit 10.3

Amendment No. 5 to Manufacturing Agreement

THIS Amendment No. 5 (“Amendment No. 5”) to the Manufacturing Agreement (as
defined below) is effective on the __th day of April 2018,

BETWEEN:  

 

1.

INSYS MANUFACTURING, LLC, a company organized under the laws of the State of
Texas, with a place of business at 1333 S. Spectrum Blvd., Suite 100, Chandler,
AZ 85286 (hereinafter referred to as “COMPANY”); and

 

2.

RENAISSANCE LAKEWOOD, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, having its principal place of business
at 1200 Paco Way, Lakewood, New Jersey, 08701 (formerly known as DPT Lakewood,
LLC (hereinafter referred to as “RENAISSANCE”)). RENAISSANCE and COMPANY are
collectively referred to hereinafter as the “Parties.”

 

BACKGROUND:

 

1.

INSYS THERAPEUTICS, INC. and RENAISSANCE entered into a Manufacturing Agreement
dated May 24, 2011, as amended October 29, 2013 (“Amendment No. 1”), April 30,
2015 (“Amendment No. 2”), August 18, 2015 (“Amendment No. 3”) and July 14, 2016
(“Amendment No. 4”, and as amended, the “Manufacturing Agreement”) for the
supply of Product.

 

 

2.

In connection with Amendment No. 4, RENAISSANCE agreed to the assignment by
INSYS THERAPEUTICS, INC. to COMPANY of all rights, title, interests, duties and
obligations under and to the Manufacturing Agreement.

 

3.

The Parties wish to make certain additional changes to the Manufacturing
Agreement and to memorialize the Parties’ agreement regarding the 2017
Take-or-Pay Provision (as defined in Paragraph 3 below).

OPERATIVE PROVISIONS:

 

1.

Definitions.  


All capitalized terms used in this Amendment No. 5 will have the meaning given
to them in the Manufacturing Agreement unless they are otherwise defined in or
varied by this Amendment No. 5.

 

2.

Amendments.  

 

2.1

Any references to “DPT” contained in the Manufacturing Agreement are hereby
replaced with references to “RENAISSANCE”.

 

2.2

The Parties agree to delete in its entirety Section 6.6 (Disclaimer) of the
Manufacturing Agreement and replace it with the following:

OTHER THAN AS DETAILED IN THIS AGREEMENT, RENAISSANCE AND COMPANY MAKE NO
WARRANTIES, EXPRESS OR IMPLIED WITH RESPECT TO THE PRODUCT, LABELING OR
PACKAGING AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT

 

--------------------------------------------------------------------------------

[Type here]

 

LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, ARE HEREBY DISCLAIMED. IN NO EVENT WILL COMPANY OR RENAISSANCE BE
LIABLE FOR ANY LOSS OF PROFITS, OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH OR ARISING OUT OF THE
PERFORMANCE OF THIS AGREEMENT, WHETHER ALLEGED AS A BREACH OF CONTRACT OR
TORTIOUS CONDUCT, INCLUDING NEGLIGENCE, EVEN IF A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  IN ADDITION, RENAISSANCE’S LIABILITY UNDER THIS
AGREEMENT FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, RESTITUTION,
WILL NOT EXCEED A MAXIMUM AMOUNT OF TEN MILLION DOLLARS ($10,000,000).

 

2.3

The Parties agree to delete in its entirety and replace Section 11.3
(Indemnification by COMPANY) of the Manufacturing Agreement with the following:

 

COMPANY will indemnify and hold RENAISSANCE harmless against any and all
liability, damage, loss, cost or expense (including reasonable attorney’s fees)
resulting from any third party claims made or suits brought against RENAISSANCE
which arise from COMPANY’s (i) failure to adhere to the terms and conditions of
this Agreement, including the breach of its warranties set forth in Section VI
hereof, (ii) promotion, distribution, use, testing or sales of Products,
including, without limitation, any claims, express, implied or statutory, made
as to the efficacy, safety or use to be made of Products and claims made by
reason of any Product Labeling or any Packaging containing Products (provided
such packaging or Labeling was purchased by RENAISSANCE as provided in paragraph
2.2(c)) and (iii) negligence unless such liability, damage, loss or expense is
caused by RENAISSANCE’s breach of the terms and conditions of this Agreement or
RENAISSANCE’s negligence.

 

2.4

The Parties agree to delete Paragraph 4 from Amendment No. 4 and replace it with
the following:

 

Commencing on January 1, 2018 and continuing until the calendar year ended
December 31, 2020, if COMPANY, either itself or through its subsidiaries or
affiliates, does not place purchase orders of Products and services in a
calendar year which generate at least (a) for the calendar year ending December
31, 2018, THREE MILLION DOLLARS ($3,000,000), and (b) for each calendar year
ended December 31, 2019 and December 31, 2020, TWO MILLION DOLLARS ($2,000,000)
worth of Take-or-Pay Revenue (as defined below) (each such amount, the “Take-
or-Pay Amount”) for RENAISSANCE, then COMPANY shall be obligated to pay to
RENAISSANCE a dollar amount so that RENAISSANCE will be in the same position as
if COMPANY had purchased from RENAISSANCE enough Products and services to
generate the Take-or-Pay Amount for RENAISSANCE during such calendar year. Both
Parties acknowledge that a failure by COMPANY to purchase enough Products or
services to generate the Take-or-Pay Amount for a calendar year is not a breach
of the Agreement. COMPANY'S payment obligations set forth herein shall be
reduced to reflect: (i) a Force Majeure (as such term is defined in the
Manufacturing Agreement) event having occurred which COMPANY reasonably believes
had a material adverse effect on COMPANY's ability to meet such

 

--------------------------------------------------------------------------------

[Type here]

 

purchase obligations and (ii) RENAISSANCE's failure to fulfil its obligations as
provided for under the terms and conditions of the Manufacturing Agreement
including (A) RENAISSANCE failing to make Product available for delivery as
ordered by COMPANY and (B) Product which is rejected for failure to meet
specifications, including quality requirements as provided for under the
Agreement.  “Take or Pay Revenue” means, for any calendar year, the sum of
amounts payable to RENAISSANCE for the following:  (x) Manufacturing Fees; (y)
Packaging and Labeling; and (z) research and development work.

 

3.

Consent.  

RENAISSANCE hereby agrees to accept, in full satisfaction of the Take-or-Pay
Amount due pursuant to Paragraph 4 of Amendment No. 4 for calendar year 2017
(the “2017 Take-or-Pay Provision”), the aggregate amount of NINE HUNDRED
EIGHTY-SEVEN THOUSAND EIGHT HUNDRED SIXTY-SEVEN DOLLARS AND 70/100
($987,867.70).  For the avoidance of doubt, this consent does not constitute an
amendment or waiver of the Take-or-Pay Amount for calendar years 2018, 2019 or
2020; as modified pursuant to Paragraph 2.4 above.

 

4.

Miscellaneous.  

Except as modified or amended in this Amendment No. 5, all other terms and
conditions of the Manufacturing Agreement, as amended, shall remain in full
force and effect.  The validity, interpretation and effect of this Amendment No.
5 shall be governed by and construed under the laws of the State of Delaware and
the provisions of Section 12.6 of the Manufacturing Agreement regarding
mediation and jurisdiction will apply to this Amendment No. 5. This Amendment
No. 5 may be executed in one or more counterparts, each of which is an original,
and all of which together constitute only one agreement between the Parties.
Delivery of an executed counterpart’s signature page of this Amendment No. 5, by
facsimile, electronic mail in portable document format (.pdf) or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, has the same effect as delivery of an executed
original of this Amendment No. 5.  

 

Signed by the authorized representatives of the Parties on the date set out
above:

 

For and on behalf of

 

For and on behalf of

 

 

 

INSYS MANUFACTURING, LLC

 

RENAISSANCE LAKEWOOD, LLC

 

 

 

 

 

 

Title: Chief Financial Officer

 

Title:

 

 